NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

IN RE SHERMAN HOWARD,
Petitioner. -

Misce11aneous Docket No. 126

On Petition for Writ of Mandamus to the Merit Systems
Protecti0n Board in case no. DA07 52090 172-1-1.

ON PETITION

Before LoURIE, SCHALL, and DYK, Circuit Ju,dges.
PER CURLAM.

ORDER

Sherman Howard submits a petition for a writ of
mandamus directing the Merit Systems Protection Board
(MSPB) to comply with this court’s July 6, 2011 remand
order in Howard v. Department of the Air Force, Appeal
No. 2010-317'7, and for an award of attorney fees and
costs associated with filing the petition under the Equal
Access to Justice Act (EAJA), 28 U.S.C. §2412(d). The
MSPB responds. Howard replies.

IN RE HOWARD 2

On April 26, 2012, the MSPB issued an Opinion and
Order in Howard’s appeal, ordering the Department of the
Air Force to, inter alia, cancel his removal and pay him
back pay, interest, and other benefits due.

Howard has not shown entitlement to EAJA fees and
costs related to this petition.

Accordingly,
IT ls ORDERED THAT:

(1) The petition for writ of mandamus is denied as
moot.

(2) The request for attorney fees and costs incurred in
association with this petition is denied.

w

FOR THE COURT
AUG 74 299 /S/ Jan H@rbaiy
Date J an Horba1y

C1erk

cc: Marshall D. White, Esq.

Joshua E. Kurland, Esq.

Michael A. Carney, Esq.

Clerk, Merit Systems Protect1on Board us mu"fg|;§?,als mm
82 3 THE FEDERAL I`.IHCU|T

AUG ’l 4 2012
JAN HDHBA|.Y
CI.ERK